DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nikhil Heble on July 28, 2022.
The application has been amended as follows: 

Claim 15: A method for cleaning teeth, reducing bacterially-generated biofilm and plaque, reducing gingivitis, and/or inhibiting tooth decay and formation of cavities comprising applying an effective amount of the composition of claim 1 to a tooth surface.

Claim 16: A method for controlling microbial growth on a skin surface comprising applying an effective amount of the composition of claim 1 to a skin surface.

Claim 17: Cancel


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 now recites that the zinc-usnate complex containing composition has a pH from about 8.5 to about 12. As the applicant argues and the rejections under 35 USC 103 note, prior art details the occurrence of zinc-usnic acid complexes at acidic pH values (see Hauck et al. – previously cited). Hauck et al. contrast this complex formation with other lichen pigment compounds that form complexes with metal ions under alkaline conditions. Known personal care compositions of Schempp et al. (previously cited) that combine usnic acid and zinc in a liquid or gel preparation are acidic. Those of Abbott et al. (previously cited) that teach usnate salt containing personal care compositions are also detailed to be acidic.  Based upon the prior art, the artisan of ordinary skill would not have expected that a composition with a pH as instantly claimed would be suitable for is to contain a zinc-usnate complex. The prior art is therefore insufficient to render obvious the limitations of instant claim 1 and its dependent claims.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 23, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 19 recites a bar soap composition comprising a zinc usnate complex at  a 1:2 molar ratio. While the formation of a zinc usnate complex is expected to occur in the composition of Schempp et al., they do not describe solid/bar forms. Abbott et al. teach a liquid formulation in which usnate metal salt is dissolved. The compositions may be included in a variety of personal care products, such as a soap and solid deodorant; however a bar soap is not explicitly taught. The key feature highlighted by Abbott et al. is the dissolved form of the usnate salt, but they do not provide guidance for formulating such a mixture into a solidified product. In addition, Abbott et al. do not suggest zinc as the metal in the salt. Zinc complexes with usnic acid are known, but not explicitly suggested for use in personal care compositions (see Hauck et al.). Even if a zinc usnate were employed in the composition of Abbott et al., its ability to dissolve in their solvent system is not clear. As a result, the prior art teachings are insufficient to render claims 19-20 obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615